DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claim requires “establishing that the target is found on a surface (214) corresponding to the differences (A(A4k)) between measured phase shifts.” First of all it is unclear what does it mean “establish that target is found”, second Applicant according to specification uses equation (1) to identify the angle alpha to the target. But the equation uses parameter such as pitch A1. Examiner is not sure what Applicant means by the pitch, is it frequency? According to broadest reasonable representation “The pitch of a sound is how high or low the sound is.” Pitch can also be described as the quality of a sound that allows you to label it as “higher” or “lower” to your ear(https://sciencing.com/pitch-definition-physics-understanding-frequency-of-sound-13722355.html).  Similarly pitch can be the frequency. From the equation it looks like it should st and 2nd (eq.6 ) is represented by the equation of the current Application and that comes from direct math. It is unclear how the f12-f34 can have the same equation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the limitation “establish that target is found” indefinite. It is important to note if the signals are reflected that means some type of the target is already present. Therefore it is indefinite what Applicant means by “establish that target is found”. Also scope of the term pitch is indefinite. It looks from equation pitch should be a frequency but then Applicant compares pitch with wavelength in claim 3.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the limitation “suitable for not significantly detecting the ultrasounds …” is indefinite. Term suitable is not limiting, also issue with rem significantly.

Claim 4 recites the limitation "the mesh" .  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUURA US 2008/048907 Al.
Regarding claim 1 Matsuura teaches
A device (D1: see figure 13) for locating a target (figure 29: "TARGET OBJECT"), comprising:
 a generator of ultrasonic waves ( figure 13: 5 and 3) that can be reflected by the target ([0015]; [0032], lines 8-18; [0189]);
 pairs of first and second sensors (see figure 13: 7a) repeated in a first direction, the first and
second sensors of each pair being arranged in a second direction different from the first direction
( [0147]; [0193]); and
 a processing unit (figure 13: 9a) suitable for ; (everything after this is intended use does not have patentable weight)
 a) for each pair of sensors, measuring the phase shift between the ultrasonic waves received by the
first sensor and by the second sensor ([0039], in particular the equations (6) to (11 ): Acpi, j); and
 b) establishing that the target is found on a surface ( [0042]; see also [0022]) corresponding to the
differences (D1: [0040] and [0041]; equation (12): delta phi exp) between measured phase shifts (delta phi ij).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645